Citation Nr: 0921932	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Entitlement to an initial compensable evaluation for 
hypertension.

3.  Entitlement to an increased rating for diabetes mellitus, 
type II, with left upper extremity peripheral neuropathy, 
currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for peripheral 
neuropathy, right lower extremity associated with diabetes 
mellitus, type II, with left upper extremity peripheral 
neuropathy, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for peripheral 
neuropathy, left lower extremity associated with diabetes 
mellitus, type II, with left upper extremity peripheral 
neuropathy, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for peripheral 
neuropathy, right upper extremity associated with diabetes 
mellitus, type II, with left upper extremity peripheral 
neuropathy, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to May 
1968.
 
The issues pertaining to hepatitis C and hypertension come 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2004 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2004, a statement of 
the case was issued in June 2005, and a substantive appeal 
was received in July 2005.    

The remaining issues on appeal come before the Board on 
appeal from a July 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2006, a statement of 
the case was issued in January 2007, and a substantive appeal 
was received in February 2007.

By rating decision in February 2008, the RO granted a 
separate evaluation for peripheral neuropathy, right upper 
extremity and assigned a 10 percent rating for this 
disability, effective July 18, 2007.  Since this action by 
the RO in effect resulted in a separate rating for a symptom 
which was considered part and parcel of the veteran's 
service-connected diabetes mellitus, type II, the Board 
believes that this issue should also be viewed as being in 
appellate status.  

The February 2008 rating decision also increased the 
disability rating for peripheral neuropathy, right lower 
extremity, to 20 percent, effective July 18, 2007.  However, 
where there is no clearly expressed intent to limit the 
appeal to entitlement to a specified disability rating, the 
RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 

A Board hearing at the RO (Travel Board hearing) was 
scheduled in September 2008.  However, in an August 2008 
statement, the Veteran cancelled the hearing.  A motion to 
reschedule a Board hearing (in Washington, D.C.) was denied 
in February 2009 by the Acting Veterans Law Judge who had 
been scheduled to conduct the September 2008 Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the claims file suggests that several 
due process matters must be addressed and that preliminary 
action at the RO level is appropriate. 

In a March 2009 communication, the Veteran reported that he 
had retained an attorney in September 2008 and that the 
reason for the cancellation was so that the attorney would 
have time to review the case.  It appears that the 
representative currently of record is still Disabled American 
Veterans.  However, several letters with enclosed evidence 
have been received from Elisa Dillard Rainey, Attorney at 
Law.  None of these letters appear to expressly indicate that 
she is now representing the Veteran.  Clarification is 
therefore appropriate, and appropriate documentation of the 
appointment of a new representative should be associated with 
the claims file.  If the Veteran has in fact appointed a new 
representative, then the new representative should be 
afforded an opportunity to review the claims file. 

The Board also notes that the items of new evidence submitted 
by Elisa Dillard Rainey, Attorney at Law on the Veteran's 
behalf were not submitted with a waiver of preliminary RO 
review of the evidence.  

Finally, the Veteran has requested that another Board hearing 
be scheduled, this time apparently in Washington, D.C. as 
opposed to a Travel Board hearing or a Board videoconference 
hearing.  As noted in the introduction, a motion to 
reschedule was denied in February 2009.  However, if the 
Veteran has in fact appointed a new representative, the Board 
believes that a rescheduling of a Board hearing would be 
appropriate. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action to clarify and document for the 
claims file the apparent appointment of 
a new representative by the Veteran.  
If the Veteran has in fact appointed a 
new representative, then the new 
representative should be afforded an 
opportunity to review the claims file 
and submit written argument. 

2.  After completion of the above, the 
RO should review the claims file, to 
include all new evidence received since 
the most recent supplemental statement 
of the case, and determine if any of 
the claims can be granted.  The Veteran 
should then be issued a new 
supplemental statement of the case.  

3.  If the Veteran has appointed a 
representative other than Disabled 
American Veterans, then the Veteran 
should be afforded the opportunity to 
be placed on the list of those awaiting 
either a Travel Board hearing or a 
Board videoconference hearing.  If so, 
appropriate action to afford such a 
hearing should be taken, and the case 
eventually returned to the Board in the 
normal course of business.  

If the Veteran elects a Board hearing 
in Washington, D.C, or if he advises 
that he no longer wants a Board 
hearing, then the case should be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


